DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 09/28/2020. Currently, claims 16-35 are pending. Claims 16-20 have been amended. Claims 21-35 are newly added. Claims 1-15 have been canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite systems for currency tracking. 
Exemplary claim 16 recites in part, 
receive, via the network communications interface, a transmission including the first identifier; 
retrieve the second identifier from the data structure, using the first identifier as an index; and 
transmit, via the network communications interface and in response to the processor receiving the transmission including the first identifier, the second identifier. 
The claim recites the limitations of 1) receiving a request, 2) retrieving data associated with the request, and 3) transmitting the results. 
Under its broadest reasonable interpretation, the receiving, retrieving and transmitting steps cover performance of the limitation in the mind but for the recitation of generic computer component (processor). Other than the recitation of a “processor” and “network communications interface”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III).
This judicial exception is not integrated into a practical application because the additional elements, “receiving an association between a first and second identifier” and “storing the received association” are recited at a high level of generality (i.e. receiving and storing data) and amounts to mere data collection and storage, which are forms of insignificant extra-solution activities. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor, computer-readable memory, network communications interface) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. See MPEP 2106.05(f)
Accordingly, claim 16 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claims 32 and 34 recite similar limitations, and therefore are rejected based on similar rationale.
Dependent claims 17-31, 33 and 35 recite limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2014/0040085 (Angus), and further in view of U.S. Patent Appl. Pub. No. 2012/0054224 (Eskin). 

Referring to claim 16, Angus discloses a currency tracking system, comprising: 
a computer-readable memory storing a data structure that associates identifiers of printed casino currency items with identifiers of currency acceptance locations; [See paragraphs, [See paragraphs 0053-0055, 0072, 0076-0078, 0086-0089, 0102]
a network communications interface; and [See paragraph 0050]
a processor configured to: [See paragraphs 0048, 0050]
receive, via the network communications interface, an association between a first identifier of a printed casino currency item and a second identifier of a currency acceptance location; [See paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
store the received association in the data structure; [See paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102] 
Angus does not explicitly disclose the limitations: 
receive, via the network communications interface, a transmission including the first identifier; 
retrieve the second identifier from the data structure, using the first identifier as an index; and 
transmit, via the network communications interface and in response to the processor receiving the transmission including the first identifier, the second identifier. 
Eskin teaches a system with the limitations: 
receive, via the network communications interface, a transmission including the first identifier; [See paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
retrieve the second identifier from the data structure, using the first identifier as an index; and [See paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
transmit, via the network communications interface and in response to the processor receiving the transmission including the first identifier, the second identifier. [See paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Angus to have incorporated a currency note tracking/searching feature as in Eskin with the motivation of tracking the movement and location history of currency notes. [See Angus paragraphs 0102-0108; Eskin paragraphs 0109-0113] 

Referring to claim 17, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the first identifier of the printed casino currency item comprises a serial number. [See Angus paragraphs 0053-0055] 

Referring to claim 18, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the first identifier of the currency acceptance location identifies a currency acceptance device or currency scanner. [See Angus paragraphs 0053-0055, 0072, 0076-0078, 0086-0089, 0102]

Referring to claim 19, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein: 
the association between the first identifier and the second identifier comprises a first association; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the currency acceptance location is a first currency acceptance location; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the transmission is a first transmission; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the index is a first index; and [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
the processor is further configured to: 
receive, via the network communications interface, a second association between the first identifier and a third identifier of a second currency acceptance location; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
store the received second association in the data structure; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13] 
receive, via the network communications interface, a second transmission including the first identifier; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13] 
retrieve at least one of the second identifier or the third identifier from the data structure, using the first identifier as a second index; and [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13] 
transmit, via the network communications interface and in response to the processor receiving the second transmission including the first identifier, the at least one of the second identifier or the third identifier. [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]

Referring to claim 20, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein: [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the association between the first identifier and the second identifier comprises a first association; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the data structure further associates the identifiers of the printed casino currency items with identifiers of currency dispensing locations; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the transmission is a first transmission; [See Angus paragraphs 0054, 0057, 0058, 0076-0078, 0086-0089] 
the index is a first index; and [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
the processor is further configured to:
receive, via the network communications interface, a second association between the first identifier and a third identifier of a currency dispensing location; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13] 
store the received second association in the data structure; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
receive, via the network communications interface, a second transmission including the first identifier; [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
retrieve at least one of the second identifier or the third identifier from the data structure, using the first identifier as a second index; and [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]
transmit, via the network communications interface and in response to the processor receiving the second transmission including the first identifier, the at least one of the second identifier or the third identifier. [See Eskin paragraphs 0058, 0062, 0075, 0079, 0097, 0109-0113, Fig. 13]

Referring to claim 21, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the first identifier of the printed casino currency item comprises a pattern. [See Angus paragraphs 0053-0055, 0072, 0076-0078, 0086-0089] 

Referring to claim 22, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the data structure is an integrated data structure. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102]
 
Referring to claim 23, the combination of Angus and Eskin discloses the currency tracking system of claim 22, wherein the integrated data structure comprises a single database or table. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102]

Referring to claim 24, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the data structure is a distributed data structure. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102]

Referring to claim 25, the combination of Angus and Eskin discloses the currency tracking system of claim 24, wherein the distributed data structure comprises a collection of databases or tables. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102]

Referring to claim 26, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the data structure stores timestamps associated with received associations. [See Eskin paragraphs 0007, 0113]

Referring to claim 27, the combination of Angus and Eskin discloses the currency tracking system of claim 26, wherein the received associations are associations between the identifiers of the printed casino currency items and the identifiers of the currency acceptance locations. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0102]

Referring to claim 28, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the processor is further configured to: 
receive the second identifier via the network communications interface; [See Angus paragraphs 0102-0108 – The cash management system is able to track one or more currency notes and its associated currency container (cassette) based on the currency container identifier.]
retrieve the first identifier from the data structure, using the second identifier as a second index; and [See Angus paragraphs 0102-0108 – The cash management system is able to track one or more currency notes and its associated currency container (cassette) based on the currency container identifier.]
transmit, via the network communications interface and in response to the processor receiving the second identifier, the first identifier. [See Angus paragraphs 0102-0108 – The cash management system can track one or more currency notes and its associated currency container (cassette) based on the currency container identifier.]

Referring to claim 29, the combination of Angus and Eskin discloses the currency tracking system of claim 28, wherein the processor is configured to transmit multiple identifiers of multiple printed casino currency items that are associated with the second identifier in response to the processor receiving the second identifier. [See Angus paragraphs 0102-0108 – The cash management system is able to track one or more currency notes and its associated currency container (cassette) based on the currency container identifier.]

Referring to claim 30, the combination of Angus and Eskin discloses the currency tracking system of claim 16, wherein the data structure includes a timestamp indicating a time that the printed casino currency item was received at the currency acceptance location. [See Eskin paragraphs 0007, 0113]

Referring to claim 31, the combination of Angus and Eskin discloses the currency tracking system of claim 30, wherein the processor is configured to transmit the timestamp via the network communications interface in response to the processor receiving the first identifier. [See Eskin paragraphs 0007, 0113]

Referring to claim 32, it contains similar limitations as set forth in claim 16, and therefore is rejected based on the same rationale. 

Referring to claim 33, the combination of Angus and Eskin discloses the currency tracking system of claim 32, wherein the processor is further configured to transmit data indicating a path of the printed casino currency item through multiple currency acceptance locations. [See Angus paragraphs 0053-0055, 0059-0062, 0076-0078, 0086-0089, 0093, 0094, 0102-0108]

Referring to claim 34, it contains similar limitations as set forth in claim 16, and therefore is rejected based on the same rationale. 

Referring to claim 35, the combination of Angus and Eskin discloses the currency tracking system of claim 34, wherein the association is received in a batch of multiple associations. [See Angus paragraph 01031] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687